UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2010 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund August 31, 2010 (Unaudited) Common Stocks92.4% Shares Value ($) Brazil12.5% Banco Santander Brasil, ADR 1,148,210 14,444,482 Centrais Eletricas Brasileiras 222,462 2,706,911 Cia de Saneamento Basico do Estado de Sao Paulo 57,230 1,088,714 Cia de Saneamento de Minas Gerais - Copasa 537,700 7,574,490 Cielo 629,300 5,374,804 Empresa Brasileira de Aeronautica, ADR 232,220 5,756,734 Grendene 997,220 4,298,338 Itau Unibanco Holding, ADR 566,166 12,212,201 Itau Unibanco Holding, ADS 38,390 a,b,c 828,072 JBS 1,705,800 7,235,991 Light 40,600 505,347 Petroleo Brasileiro, ADR 693,070 20,487,149 Petroleo Brasileiro, ADR 338,710 11,295,978 Porto Seguro 696,510 8,487,012 Redecard 715,200 9,773,552 Tele Norte Leste Participacoes, ADR 482,670 6,545,005 Vale, ADR 618,600 16,547,550 China12.7% Anhui Expressway, Cl. H 1,428,000 943,586 Asia Cement China Holdings 9,667,500 4,101,269 Beijing Capital International Airport, Cl. H 15,836,000 7,654,618 China Coal Energy, Cl. H 1,104,000 1,555,499 China Communications Services, Cl. H 10,458,000 5,216,396 China Construction Bank, Cl. H 10,147,130 8,374,684 China Petroleum & Chemical, ADR 55,800 4,419,918 China Petroleum & Chemical, Cl. H 3,762,000 2,979,132 China Railway Construction, Cl. H 1,869,500 2,384,116 China Railway Group, Cl. H 8,101,000 5,894,477 Fuqi International 281,190 a 1,704,011 Guangzhou Automobile Group, Cl. H 6,844,603 a 8,024,783 Harbin Power Equipment, Cl. H 4,810,000 4,625,268 Huaneng Power International, ADR 105,490 2,539,144 Huaneng Power International, Cl. H 8,709,600 5,228,839 Industrial & Commercial Bank of China, Cl. H 18,772,000 13,634,813 Lumena Resources 13,138,000 a 3,985,946 Maanshan Iron and Steel, Cl. H 11,864,000 6,054,968 PetroChina, ADR 41,720 4,537,884 PetroChina, Cl. H 13,760,000 14,929,700 Renhe Commercial Holdings 53,290,000 10,550,101 Sinotrans, Cl. H 23,145,500 5,653,408 Soho China 3,237,000 2,072,346 Sohu.com 51,733 a 2,509,051 TPV Technology 3,183,630 1,899,025 Weiqiao Textile, Cl. H 8,635,600 5,661,779 Hong Kong5.4% BYD Electronic International 12,995,500 6,248,198 China Mobile 1,713,000 17,430,043 China Mobile, ADR 148,690 7,630,771 China Power International Development 24,476,872 5,191,945 Cosco Pacific 6,218,062 8,185,500 Global Bio-Chem Technology Group 32,812,980 a 4,935,393 NWS Holdings 4,110,834 7,461,993 Tianjin Development Holdings 2,262,000 1,517,935 Hungary.4% MOL Hungarian Oil and Gas 44,320 a India8.5% Bank of India 1,077,843 9,795,853 Bharti Airtel 2,376,736 16,324,345 Federal Bank 204,818 1,480,620 Glenmark Pharmaceuticals 928,110 5,485,231 India Cements 5,007,553 11,385,097 Indian Bank 491,664 2,471,282 Mahanagar Telephone Nigam 3,233,490 4,206,836 NMDC 930,650 4,758,106 Reliance Industries 876,840 17,134,169 Rolta India 2,104,650 7,285,561 State Bank of India 108,880 6,288,861 State Bank of India, GDR 46,590 c 5,485,973 Indonesia1.4% Astra Agro Lestari 729,500 1,586,572 Indosat 8,240,500 4,013,082 International Nickel Indonesia 4,977,500 2,355,154 Medco Energi Internasional 9,359,500 3,185,441 Telekomunikasi Indonesia 4,188,500 4,010,019 Israel.7% Makhteshim-Agan Industries 1,068,030 3,668,378 Teva Pharmaceutical Industries, ADR 75,770 3,832,447 Malaysia2.5% Genting Malaysia 11,533,580 11,099,346 Malayan Banking 5,067,530 13,548,293 Tenaga Nasional 687,250 1,940,326 Mexico2.5% America Movil, ADR, Ser. L 110,300 5,143,289 Consorcio ARA 4,332,800 2,514,451 Desarrolladora Homex, ADR 205,730 a 5,721,351 Embotelladoras Arca 1,554,400 5,888,146 Grupo Continental 1,805,050 5,039,327 Grupo Simec, Ser. B 71,100 a 166,500 Industrias CH, Ser. B 387,300 a 1,363,827 Urbi Desarrollos Urbanos 754,700 a 1,395,115 Philippines.5% Bank of the Philippine Islands 4,714,780 4,989,185 Union Bank of the Philippines 314,106 313,691 Poland1.5% Asseco Poland 364,764 6,366,055 Bank Pekao 67,910 3,303,091 Telekomunikacja Polska 1,231,990 6,682,376 Russia4.4% Gazprom, ADR 1,369,405 28,346,683 LUKOIL, ADR 214,445 11,429,918 MMC Norilsk Nickel, ADR 217,091 3,679,692 VimpelCom, ADR 241,300 a 3,607,435 South Africa8.4% Anglo Platinum 57,810 a 4,785,492 AngloGold Ashanti, ADR 86,966 3,677,792 ArcelorMittal South Africa 432,055 4,827,299 Barloworld 837,530 4,861,649 FirstRand 1,709,510 4,480,655 JD Group 1,301,254 7,694,602 MTN Group 603,090 9,853,877 Murray & Roberts Holdings 1,855,644 10,441,929 Nampak 1,847,163 4,470,761 Sappi 905,253 a 4,289,979 Sasol 255,360 9,724,455 Sasol, ADR 24,950 940,615 Standard Bank Group 1,144,195 16,217,316 Telkom 962,900 4,386,907 South Korea15.7% CJ Cheiljedang 6,330 1,174,764 Hyundai Development 388,100 8,902,119 Jinro 76,800 2,398,999 Kangwon Land 204,040 3,735,656 KB Financial Group 424,360 17,202,349 KB Financial Group, ADR 51,408 2,094,362 Korea Electric Power 220,615 a 5,364,023 Korea Electric Power, ADR 52,780 a 649,722 Korea Exchange Bank 445,130 4,696,717 Korean Reinsurance 582,978 5,227,303 KT & G 167,623 8,528,654 KT, ADR 209,310 3,907,818 LG Electronics 111,685 8,980,260 Lotte Chilsung Beverage 3,590 2,230,837 Nong Shim 49,559 8,804,794 POSCO 30,959 12,562,810 POSCO, ADR 20,620 2,081,795 S-Oil 117,690 5,673,936 Samsung Electronics 44,161 27,846,956 Samsung Fire & Marine Insurance 43,657 6,973,322 Shinhan Financial Group 52,878 2,024,439 Shinsegae 7,089 3,411,755 SK Telecom 20,216 2,723,233 SK Telecom, ADR 397,200 6,363,144 Tong Yang Life Insurance 757,730 7,426,247 Yuhan 55,707 8,270,787 Taiwan9.9% Asia Cement 5,299,350 4,764,353 Asustek Computer 727,817 4,850,750 AU Optronics 1,577,000 a 1,361,180 AU Optronics, ADR 708,270 a 6,098,205 Catcher Technology 3,005,000 6,641,506 China Steel 1,063,671 1,006,095 Chinatrust Financial Holding 12,772,807 7,157,142 First Financial Holding 18,512,775 10,691,339 HON HAI Precision Industry 1,340,016 4,726,909 KGI Securities 2,224,000 926,840 Nan Ya Printed Circuit Board 1,249,866 4,018,736 Quanta Computer 8,926,000 13,541,974 SinoPac Financial Holdings 21,459,103 7,536,209 Taiwan Semiconductor Manufacturing 7,012,638 12,893,937 Taiwan Semiconductor Manufacturing, ADR 203,770 1,917,476 Tatung 32,896,000 a 5,504,232 Transcend Information 1,329,090 3,422,923 United Microelectronics 22,319,445 9,057,651 United Microelectronics, ADR 128,430 330,065 Thailand2.3% Bangkok Bank 1,593,860 7,792,318 Kasikornbank 2,510,300 9,144,406 PTT 925,600 7,837,802 Turkey1.5% Hurriyet Gazetecilik 2,073,610 1,901,086 Turk Sise ve Cam Fabrikalari 1,618,822 a 2,417,022 Turkcell Iletisim Hizmet 640,740 4,049,076 Turkcell Iletisim Hizmet, ADR 242,610 3,845,369 Turkiye Is Bankasi, Cl. C 1,199,891 4,400,242 United Kingdom1.1% African Barrick Gold 951,660 8,859,236 JKX Oil & Gas 588,808 2,672,952 United States.5% iShares MSCI Emerging Markets Index Fund 133,950 5,366,037 Total Common Stocks (cost $929,489,551) Preferred Stocks2.1% Brazil Braskem, Cl. A 756,700 a 6,669,731 Cia de Tecidos do Norte de Minas - Coteminas 873,648 2,163,911 Cia Energetica de Minas Gerais 713,957 11,382,660 Itau Unibanco Holding 94,200 2,028,552 Total Preferred Stocks (cost $39,034,308) Other Investment4.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $52,000,000) 52,000,000 d Total Investments (cost $1,020,523,859) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At August 31, 2010, the value of this security amounted to $828,072 or .1% of net assets. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, these securities had a total market value of $6,314,045 or .6% of net assets. d Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,020,523,859. Net unrealized appreciation on investments was $50,662,853 of which $113,343,449 related to appreciated investment securities and $62,680,596 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 21.7 Energy 14 Information Technology 12.6 Materials 11.2 Telecommunication Services 10.8 Industrial 6.9 Consumer Discretionary 6.8 Money Market Investment 4.8 Consumer Staples 4.3 Utilities 4.1 Health Care 1.6 Exchange Traded Funds 0.5  Based on net assets. At August 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Costs ($) Value ($) (Depreciation) ($) Purchase: South African Rand, Expiring 9/1/2010 4,257,135 582,133 577,239 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 1,012,992,603 828,072 - Mutual Funds/Exchange Traded Funds 57,366,037 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (4,894) - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs, GDRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
